Citation Nr: 0121886	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the 
left leg.

2.  Entitlement to service connection for disability of the 
low back. 


REPRESENTATION

Appellant represented by:	Patrick J. Morgan, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran-Appellant, his wife, and Dr. K.E. Cookus


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran served on active duty from November 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In December 1999, the Board determined 
that the veteran had presented new and material evidence to 
reopen claims for service connection for disabilities of the 
left leg and low back, determined that the veteran had 
submitted well-grounded claims as to these issues, and 
remanded these issues for additional development.  

On a VA Form 9 received in January 2001, the veteran 
indicated that he wanted a Board hearing at a local VA RO 
before a member of the Board (known as a "travel Board" 
hearing).  See 38 C.F.R. §§ 20.703, 20.705 (2000).  Upon 
Remand, the RO should schedule the veteran to attend a travel 
Board hearing.  See 38 C.F.R. §§ 19.75, 19.76, 20.704 (2000). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the

right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


